Case 1:20-cv-20116-UU Document 17 Entered on FLSD Docket 06/08/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    Case No. 1:20-cv-20116-UU
 GREGG S. PIERLONI,
        Petitioner,
 v.
 WARDEN SYLVESTER L. JENKINS, et al.,
        Respondent.
                                                       /
       ORDER ON MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        THIS CAUSE comes before the Court upon Plaintiff’s pro se Petition for Writ of Habeas

 Corpus pursuant to 28 U.S.C. 2241 (D.E. 1).

        THE COURT has reviewed the Petition and pertinent parts of the record and is otherwise

 fully advised in the premises.

        This matter was referred to Magistrate Judge Reid, who, on May 18, 2020, issued a Report

 (the “Report”) recommending that: (1) Petitioner’s request to be released from incarceration and

 transferred to home confinement under the Elderly Release Initiative of the First Step Act be

 denied as moot because Petitioner was released from prison on January 10, 2020; and (2)

 Petitioner’s request to be transferred to a halfway house in Tampa, Florida, outside the Southern

 District of New York (where he was convicted and sentenced) be dismissed for lack of jurisdiction.

 D.E. 16.

        Petitioner did not file objections to the Report. See LoConte v. Dugger, 847 F.2d 745, 750

 (11th Cir. 1988), cert. denied, 488 U.S. 958 (1988) (holding that failure to file timely objections

 bars the parties from attacking factual findings on appeal).




                                                  1
Case 1:20-cv-20116-UU Document 17 Entered on FLSD Docket 06/08/2020 Page 2 of 2




         Upon de novo review of the Petition and the Report, the undersigned agrees with Magistrate

 Judge Reid’s recommendation except as to one detail. Petitioner’s Elderly Release Initiative should

 be dismissed, not denied as moot. Even if Petitioner were still in prison, the Court does not have

 the authority to grant release under the Elderly Release Initiative of the First Step Act; the initiative

 is administered by the Attorney General and the BOP and the statute does not provide for federal

 court redress. See 34 U.S.C. § 60541(g). Accordingly, it is hereby

         ORDERED AND ADJUDGED that the Report, D.E. 16, is ADOPTED, RATIFIED, AND

 AFFIRMED IN PART. This matter is DISMISSED for lack of jurisdiction. It is further

         ORDERED AND ADJUDGED that the case is CLOSED.

         DONE AND ORDERED in Chambers at Miami, Florida, this _8th_ day of June, 2020.



                                                          ___________________________________
                                                                            URSULA UNGARO
                                                             UNITED STATES DISTRICT JUDGE
 cc:
 Gregg S. Pierloni, pro se
 counsel of record via cm/ecf




                                                    2
